REQUESTED BY: Senator Jerome Warner State Capitol Lincoln, NE
Dear Senator Warner:
This is in reply to your inquiry concerning the interpretation of Neb.Rev.Stat. § 2-101 (Supp. 1981) as it concerns the election of members of the Nebraska State Board of Agriculture. It is our understanding that you wish to determine whether or not there is a need for any clarifying legislation.
Neb.Rev.Stat. § 2-101, as it now applies to the election of the State Board of Agriculture, provides as follows: `The president and delegates shall at this meeting elect suitable persons to fill all vacancies in the state board.'
As originally enacted in 1879, what is now § 2-101 provided in part as follows:
   There shall be held at the capital of the state, on the third Tuesday in January of each year, a meeting of the state board of agriculture, together with the president of each county society, or delegate therefrom duly authorized, who shall for the time being be ex-officio members of the state board of agriculture, for the purpose of deliberating and consulting as to the wants, prospects and condition of the agricultural interests throughout the state. And at such annual meeting the several reports from the subordinate societies shall be delivered to the president of the state board; and the said
president and delegates shall at this meeting elect suitable persons to fill all vacancies in the state board.
You will specifically note that the original act referred to `the president of the state board' and `said president.' In 1943, at the time the Legislature amended the statute to provide that the board could hold or dispense with the holding of the fair, it also struck the word `said' preceding `president and delegates.'
Without the benefit of any legislative history beyond the singular fact of the change, our conclusion would be that `said president' originally meant president of the state board, but when the word `said' was deleted the Legislature meant for president to have a meaning different from president of the state board and probably meant president (of the county societies).
This change, standing alone, would then result in the conclusion that the state board would be elected by the presidents of the county societies, and a delegate from each county not represented by its president.
However, in 1937 the Legislature deleted the word `said' preceding `president shall have power to call meetings of the board.' In our opinion, if you then give `president' the same meaning in both instances a number of questions are raised regarding legislative intent which we are unable to reconcile.
Unless the possibility of conflict and meaning of `president' can be reconciled in some way not apparent to us, it might be a matter which the Legislature should clarify.
Very truly yours, PAUL L. DOUGLAS Attorney General Bernard L. Packett Assistant Attorney General